Motions Granted; Appeal Dismissed and Memorandum Opinion filed
October 19, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00390-CV


             LESLIE BEAN AND TOM KARTSOTIS, Appellants

                                         V.

                      AMY BEAN & SUE BEAN, Appellee

                    On Appeal from the Probate Court No 2
                             Harris County, Texas
                      Trial Court Cause No. 467,316-401


                          MEMORANDUM OPINION

      Appellants separately filed notices of appeal from an order signed July 8,
2021. On October 1, 2021, appellant, Leslie Bean, filed a motion to dismiss her
appeal. See Tex. R. App. P. 42.1. On October 5, 2021, appellant, Tom Kartsotis,
filed a motion to dismiss his appeal. See id. The motions are granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.